Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 
The prior art does not show the following features:
a body frame that supports other ends of the "N" arm portions, a mobile-body coupling portion that is coupled in an attachable/detachable manner to a mobile body that is located on the virtual center line, and a vibration-damping portion that is fixed to the body frame and the mobile­body coupling portion, and that suppresses transmission of vibration from the mobile-body coupling portion to the body frame, the "N" antennas being located in a common virtual plane perpendicular to the virtual center line, the common virtual plane being spaced away from the mobile body under a state of being coupled to the mobile-body coupling portion, when the virtual center line is parallel to a vertical direction, and at a same time, when the common virtual plane is located above the mobile body, the body frame being suspended from the mobile body through intermediation of the vibration-damping portion and the mobile-body coupling portion.
Or a body frame that supports other ends of the "N" arm portions, a mobile-body coupling portion that is coupled in an attachable/detachable manner to a mobile body that is located on the virtual center line, and a vibration-damping portion that is fixed to the body frame and the mobile­body coupling portion, and that suppresses transmission of vibration from the mobile-body coupling portion to the body frame, the body frame including a first plate-like member, a second plate-like member, the first plate-like member and the second plate­like member being arranged to face each other, and "N" arm-portion support mechanisms that are arranged between the first plate­like member and the second plate-like member, and that respectively support the other ends of the "N" arm portions, the "N" arm-portion support mechanisms each including a support fixed to the first plate-like member and the second plate-like member, the mobile-body coupling portion including a third plate-like member arranged to face the first plate-like member, the vibration-damping portion suppressing the transmission of the vibration from the third plate-like member to the first plate-like member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov